Citation Nr: 1633653	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder to include as secondary to service-connected left shoulder rotator cuff disability. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to a rating in excess of 20 percent for a left shoulder rotator cuff disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO0 in Louisville, Kentucky. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge by videoconference from the RO in May 2012.  A transcript of the hearing is associated with the claims file.  

In June 2014, the Board remanded the claims for further development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder, best diagnosed as rotator cuff tear, bicep rupture, and degenerative joint disease first manifested greater than one year after active duty and after several intercurrent traumatic injuries and is not caused or aggravated by any aspect of service or by service-connected left shoulder disability. 

2.  The Veteran's lumbar spine disorder, best diagnosed as degenerative disease, first manifested greater than one year after active service and is not caused or aggravated by any aspect of active service.  

3.  The Veteran's left shoulder disability with scar is manifested by imaging evidence of rotator cuff tear, supraspinatus tendinopathy, impingement, and acromioclavicular (AC) joint degenerative disease with limitation of motion of the non-dominant shoulder to at or near the shoulder level with pain, stiffness, weakness, and guarding.  

4.  Starting July 2, 2014, the Veteran's left shoulder disability has additionally manifested by infrequent episodes of dislocation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

2.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for a rating in excess of 20 percent for left shoulder rotator cuff disability with scar are not met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015). 

4.  The criteria for a rating of 20 percent, but not higher, for infrequent dislocations of the left shoulder, effective July 2, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In September 2009, the RO provided notice that met the requirements to substantiate claims for service connection except that the notice did not address the criteria for service connection on a secondary basis or the method for assigning a rating and effective dates.  An additional notice with the criteria and methods was provided in June 2014 followed by readjudication of the claims in an October 2014 supplemental statement of the case.  

VA obtained the Veteran's service treatment records, post-service VA treatment records from 2001 to 2014, records of examination and adjudication of disability benefits by the Social Security Administration (SSA), and identified and authorized private treatment records.  The Veteran was provided VA examinations in November 2009, January 2010, May 2011, and July 2014 that are further discussed below.  

During the May 2012 Board hearing, the Veteran reported that he was treated by a private physician, Dr. V. (presumably Dr. W.G.V. referred to in another January 2009 private treatment record) in 2005.  In response to the Board's June 2014 remand, the RO requested authorization from the Veteran to obtain these records, but no response was received.  The Board also directed recovery of SSA and recent VA outpatient treatment records and performance of a contemporary VA examination of the bilateral shoulders.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board reviewed the transcript of the May 2012 Board hearing and finds that the undersigned Acting Veterans Law Judge fulfilled the duties required by 
38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not identified any shortcomings in the conduct of the hearing nor in fulfilling VA's duty to notify and assist with respect to the issues decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection Analysis

The Veteran served as a U.S. Marine Corps vehicle driver with service in the continental United States.  In an August 2009 claim and during the May 2012 Board hearing, the Veteran contended that his right shoulder disorder was caused by overuse secondary to his service-connected left shoulder disability and that he injured his lower back during Marine basic training.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those disorders for which the presumption and continuity of symptoms is available.    

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim based on aggravation of a non-service-connected disability by a service-connected one requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Shoulder Disorder

Service treatment records show that the Veteran sought treatment in September 1967 after his left shoulder "slipped out" while negotiating a training obstacle during Marine basic training.  The Veteran reported no history of previous dislocations and X-rays were normal.  Three days later, the Veteran had a full range of movement and returned to his duties.  There was no mention of an injury to the right shoulder.  However, the Veteran continued to experience recurrent left shoulder dislocations that he could cause with his own movements and reduce on his own.  In December 1968, the Veteran underwent a left shoulder capsulorrhaphy.  A cast was removed in mid-January 1968, and the Veteran was placed on limited duty until April 1968 when attending clinicians recommended that the Veteran be reassigned to a non-infantry occupation.  The Veteran became a vehicle driver but continued to experience recurrent left shoulder dislocations and self-reductions.  The recurrent disorder was noted in a July 1969 discharge physical examination.  The Veteran received an honorable discharge at the end of his obligated service.  All records following the September 1967 initial injury are silent for any injury of the right shoulder.  

Records of private orthopedic care shows that the Veteran reinjured his left shoulder rotator cuff and supraspinatus tendon in several accidents in 2000, 2001, and 2002.  He underwent additional surgical procedures.  These records and VA outpatient treatment starting in February 2001 are silent for any right shoulder symptoms or treatment.  In February 2005, the Veteran sought treatment at a VA emergency room for pain of his shoulders, right worse than left.  However, other entries the same day refer only to chronic left shoulder pain.  There was no comprehensive examination or imaging studies, and clinicians prescribed only medication for pain.  There was no further mention of the right shoulder in VA outpatient records for several years.   

However, in August 2006, a VA physical therapist provided treatment for another left shoulder injury that occurred in 2005 and noted the Veteran's report that he had "babied" the left arm since the initial injury in service.  The therapist did not directly comment on the right shoulder.  In November 2006, a VA physician performed an examination focused on the left shoulder but noted that it affected the motion of the right shoulder which displayed a minor limitation of flexion and abduction but with crepitus and tenderness.  The examiner noted muscle atrophy on the left and explained that the Veteran was a truck driver primarily using his right arm. 

In January 2007, a VA magnetic resonance image of the right shoulder showed a "massive" rotator cuff tear involving several tendons with atrophied muscle bellies, fluid in the subacromial and subdeltoid regions, degenerative disease of the acromioclavicular joint, osteophyte in the distal clavicle, and impingement on the rotator cuff.  There are no proximate clinical records to explain the reason for obtaining this study of the right shoulder or the cause for the significant findings.  The same month, a private orthopedic physician noted the results of his examination of the left shoulder and made no mention of the right side.  In March 2007, a VA orthopedic physician's assistant noted the results of this imaging study but also noted that the Veteran had excellent range of motion but with acromioclavicular joint pain.  

In May 2008, a private physician noted that the Veteran fell on his right arm at work in January 2008.  The physician noted that the fall was the subject of a workers' compensation claim and referred to a February 2008 magnetic resonance image that showed a rotator cuff tear and degenerative disease.  The Veteran underwent right shoulder arthroscopic surgery in June 2008 at Jewish Hospital.  The operation report indicated that the surgeon was Dr. T.  In follow up reports for the next 10 months, the physician noted reduction in pain and a full range of motion but a permanent limitation in lifting more than 10 pounds. 

In a July 2009 SSA questionnaire, the Veteran reported the onset of right shoulder disability occurred after a fall on ice at work in January 2008.  In September 2009, a physician performed a functional assessment for SSA and noted that the Veteran had undergone physical therapy after the June 2008 surgery and in March 2009 had displayed a mildly reduced range of motion without pain and did not require further surgery.  SSA granted disability benefits effective March 2008 in part because of the residuals of the right shoulder rotator cuff tear.  

During an October 2009 VA examination, the examiner noted the Veteran's report that he was unsure when he developed right shoulder pain but that it was not during military service.  The Veteran reported that a VA physician told him in 2004 that his right shoulder pain was caused by overuse because of the left shoulder.  The Veteran acknowledged that, "He had [right shoulder] surgery in June 2007 (sic) at Jewish Hospital by a private orthopedic surgeon, Dr, T." and that it was associated with a worker's compensation case.  On examination, the examiner noted limitation of flexion and abduction above the shoulder level with pain.  A concurrent X-ray showed a high position of the humeral head which could indicate a rotator cuff injury.  The examiner did not provide an opinion on whether the cause of the current disorder was overuse or the fall or a combination of both. 

VA outpatient treatment records from October 2009 to May 2011 show a series of injections for the left shoulder and prescription medication for multiple joint pain but no additional right shoulder treatment or injury. 

During a May 2011 VA examination, the examiner primarily examined the left shoulder but noted continued limitation of motion of the right shoulder.  The Veteran reported that he stopped working as a truck driver after the injury to the right shoulder in a fall.  

During the May 2012 Board hearing, the Veteran testified that he did not injure his right shoulder during his military service but overused his right shoulder to compensate for the left shoulder disability.  He also testified that he injured his right shoulder while loading a trailer on a truck in the wind and trying to catch it with his right arm.  He did not mention the date of the injury or the fall on the ice.  In June 2014, the Board remanded the claim, in part, for a VA examination and opinion to determine whether the right shoulder disorder was caused or aggravated by the service-connected left shoulder disability. 

During a July 2014 VA examination, the examiner noted a review of the claims file and the Veteran's report of a right shoulder injury in 1997 when trying to catch a door that was swinging open and a fall on ice in approximately 2005 that resulted in a rotator cuff tear and bicep rupture.  On examination, range of right shoulder flexion and abduction was limited to near the shoulder level with significant pain.   Muscle strength was normal, but several clinical tests confirmed rotator cuff and AC joint pathology.  The examiner referred to the January 2007 magnetic resonance image and an April 2008 X-ray and concurred in the diagnosis of chronic rotator cuff tear and degenerative joint disease of the AC joint with rotator cuff impingement.  

The examiner found that the current disorder was not caused or aggravated by any aspect of service because the Veteran denied any injury in service and because the service records did not show an injury or onset of disease during service.   The physician found that the right shoulder disorder was not aggravated by the left shoulder disability because there was no lay or medical evidence of an abnormality of the right shoulder prior to several traumatic injuries that occurred long after service.  Therefore, there was no baseline level of disability from which to assess aggravation.  

The Board finds that service connection for a right shoulder disorder is not warranted on a direct or secondary basis.  The record clearly establishes that the Veteran has a right shoulder disability, best diagnosed as a rotator cuff tear, bicep rupture, and AC joint degenerative disease.  Therefore, the first element of service connection is met. 

However, service and post-service treatment records fail to show the onset of any right shoulder abnormalities during or within one year of active service or an injury or event during service suggesting a cause for the current disability.  The Veteran acknowledged during his Board hearing and reports to clinicians that the right shoulder disorder did not manifest until many years after service.  The dates of the right shoulder injuries are not clear in the record, but the Veteran reported a "pull" injury in 1997 and a fall on ice in 2005.  Treatment records show the presence of a significant rotator cuff tear in 2007 and again after a fall on the ice in 2008.  The Veteran does not contend that his right shoulder disability arose from any event in service, and the Board places probative weight on the private and VA treatment records and examinations that all point to the post service trauma as a cause for the current disability. 

Regarding aggravation of the right shoulder by the left shoulder disability, the Board acknowledges that the VA examiner in November 2006 noted that the left shoulder affected the motion of the right shoulder and the Veteran's reports of favoring the left shoulder by overusing the right arm, particularly in his occupation driving, loading, and unloading trucks.  The Veteran is competent and credible to report this activity, but he is not competent to conclude that his rotator cuff tear, bicep rupture, and degenerative disease was caused by the activity as this is a complex medical matter.  None of the Veteran's private or VA clinicians suggested that overuse was a contributing cause of the disorder but rather addressed only the several traumatic injuries.  The Board places greatest probative weight on the opinion of the VA physician in July 2014 who addressed the possibility of aggravation but found that there was no lay or medical evidence of a right shoulder abnormality prior to the occurrence of the several significant traumatic right shoulder injuries.  Therefore, the Board finds that the great weight of evidence is against overuse as an aggravating factor in the right shoulder rotator cuff tear, bicep rupture, and degenerative joint disease. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lumbar Spine Disorder

Service treatment records show that the Veteran sought treatment in August 1967 during the first month of basic training for low back and right hip pain.  The Veteran reported sustaining an injury playing football three months earlier, which would have been prior to service.  On examination, the lumbar area was painful to palpation, but the examiner also noted increased frequency of urination and a tender prostate.  Clinicians diagnosed low back strain and also suspected a kidney infection and ordered urinalysis.  The results were not recorded, but the Veteran was returned to duty after one week.  He returned to a clinic several days later with similar symptoms.  A physician noted that the prostate symptoms had resolved.  The physician diagnosed mild lumbosacral strain and prescribed a muscle relaxant medication, hot soaks, and two more days of limited duty, after which the Veteran returned to basic training.  

In mid-September 1967, the Veteran sustained the left shoulder dislocations discussed above, but there was no mention of a concurrent back injury or treatment.   The remainder of the outpatient records are silent for any recurrent back strain.  No back symptoms or abnormalities were reported by the Veteran or noted by a military physician during a July 1969 discharge physical examination. 

VA outpatient treatment records from February 2001 to July 2004 are silent for any low back symptoms or treatment.  

In July 2004, the Veteran sought treatment at a VA emergency room for intermittent low back pain radiating to the legs that began four to five days earlier.  The attending physician noted the Veteran's report of working as a truck driver with no previous history of low back pain and no recent injury or trauma.  Range of motion was limited but a test for radiculopathy was negative.  The physician diagnosed low back pain, prescribed medication and rest, and advised the Veteran to visit his primary care provider.  In August 2004, the primary care physician noted that the back pain had resolved.  In December 2004, the Veteran sought treatment for groin pain after heavy lifting, but there was no mention of back pain until the Veteran again sought emergency room treatment in February 2005.  At that time, clinicians again prescribed medication, heat, and rest.  

A VA outpatient treatment record dated in July 2009 cited the results of a magnetic resonance image of the lower spine performed at a private hospital in December 2008.  The evaluator noted multilevel lumbar disc bulging, facet overgrowth, and disc disease.  In January 2009, the Veteran sought treatment from a private rehabilitation physician for low back and left hip pain since a fall on ice in January 2008.  The Veteran also reported a slip and fall from a truck in 2000, but in a treatment record dated in March 2009 reported no back pain prior to the 2008 fall.  The physician initially noted a normal gait and diagnosed mildly reduced but pain free motion with no radiculopathy.  The physician then diagnosed lumbar sprain and made no mention of the earlier imaging study.   

In a July 2009 questionnaire prepared by the Veteran for an SSA benefit claim, the Veteran noted that he experienced low back pain and stiffness for about 10 years that became more severe after the January 2008 fall.  He reported limitations in prolonged walking and extended sitting and standing and that he could no longer work as a truck driver that included loading and unloading heavy items such as 55 gallon drums.  A physician performed a functional capacity examination, took note of the December 2008 imaging study, and found the Veteran's reported limitations to be partially credible.  SSA granted disability benefits, effective in March 2008, in part because of a back disorder. 

During an October 2009 VA examination, the examiner, notably, did not review the claims file but noted the Veteran's report of injuring his back at the time he injured his shoulder in service and that he was seen several times at sick call for low back pain.  The Veteran reported back care by the private physician in March 2009 in connection with his workers' compensation claim from a January 2007 fall on ice, but he did not continue care because the insurance company felt that his back disorder pre-existed the fall at work.  He reported continued severe back pain, radiating to his legs, and use of a back brace and narcotic pain medication.  On examination, the physician noted significant limitation of range of motion with pain.  The physician referred to the December 2008 imaging study and an October 2009 VA electrodiagnostic study, the latter showing no radiculopathy.   The physician diagnosed multilevel disc disease without radiculopathy but did not offer an opinion on the etiology of the disease. 

During a January 2010 VA examination, the examiner noted a review of the claims file and summarized the history of back treatment during active service and after service, noting that there were no records until 2004 when the Veteran reported the onset of back pain four to five days earlier with no recent trauma or injury.   However, the Veteran reported that he injured his back on an obstacle course in basic training and experienced back problems off and on since then.  He reported that could not recall when he first sought treatment after service but that the symptoms were aggravated by a fall on ice.  The physician noted the results of the December 2008 imaging study, and the results of her clinical examination were substantially the same as those noted in October 2009.  In this report and in a February 2010 addendum, the physician found that the Veteran's current lumbar spine disease was not related to the episodes of treatment in 1967 because a chronic disorder was not shown on the discharge examination in 1969 and because the Veteran did not report symptoms to private or VA care providers until 2004.  Moreover, the physician noted that the specific findings in the December 2008 imaging study are associated with aging and use over time and not to a strain in service in 1967. 

During the December 2012 Board hearing, the Veteran testified that during basic training, Marines were told to lay on their elbows and toes and allow other Marines to run across their backs.  If a Marine was to let his stomach or knees touch the floor, an instructor would "stomp" on the Marine's back.  He testified that his back became gradually worse since that time. He did not mention any injury on an obstacle course concurrent with his left shoulder injury.  He stated that a private physician in 2005 told him that his current disorder arose from an old injury.  In a June 2014 remand, the Board directed that the RO advise the Veteran of the opportunity to fully identify and authorize recovery of these records.  The Veteran did not do so, and records of treatment and opinion from this physician are not of record. 

The Board finds that service connection for degenerative disease of the lumbar spine is not warranted.  The Veteran has a current disability so that the first element of service connection is met. 

The Veteran is competent to report on the circumstances of an injury in service and his observable symptoms from that time.  However the Board places less probative weight on his report of a back injury on an obstacle course at the time he injured his shoulder because the only back treatment in service preceded that injury by about one month.  His first treatment for back pain was earlier in basic training and he referred to a football injury that occurred prior to service.  After rest and treatment for back strain and for prostatitis, the episode appeared to resolve because he continued his training and service as a truck driver, limited only by his recurrent left arm dislocations.  The Board does not assign low probative weight to his report of a continuous of symptoms solely because of the absence of treatment records but also because he did not report low back symptoms at the time of his discharge examination when he had the opportunity to do so.  Moreover, he did not report a continuity of symptoms to VA providers starting in 2001or when first seeking treatment in 2004, reporting only that the symptoms had been present only for a few days.  When treated for back strain after the January 2008 fall, none of the providers noted any reports by the Veteran of a service injury decades earlier but rather relied only on reports of the fall on ice as a workers' compensation issue.  Therefore, the Board finds that the episode of back strain in service resolved, there was no continuity of symptoms, and that the spinal disease first manifested greater than one year after active service. 

The Board places greatest probative weight on the opinion of the VA physician in January and February 2010 who reviewed the entire record including both the history of symptoms and treatment as well as the nature of the disease shown on the imaging study and found that the disease was not caused or aggravated by service but rather caused by age and use over the intervening decades.  This is consistent with the occupational information in the SSA records that show that the Veteran worked as welder, rigger, and truck driver for many decades until the fall on ice in January 2008.  The physician did not solely rely on the absence of treatment but also on the reports and results of the active duty discharge examination when the Veteran had the opportunity to report continuity of symptoms and in 2004 when he reported a recent onset of symptoms.  Moreover, the physician noted that the specific findings in the December 2008 imaging study are associated with aging and use over time and not to a strain in service in 1967. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).   Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.   Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   Pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).   As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 2016 WL 3591858 (July 16, 2016).  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's left shoulder disability is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the arm.  Notably, in the service records and an October 2009 VA examination report, the Veteran reported that he is right hand dominant and, as such, his left shoulder disability affects his non-dominant arm. 

Limitation of motion of the non-dominant arm at the shoulder warrants a 20 percent rating if motion is to the shoulder level or to midway between the side and the shoulder, and a 30 percent rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees. 
38 C.F.R. § 4.71a, Plate I.  Degenerative disease has been identified in imaging studies, but degenerative and traumatic arthritis is rated for limitation of motion unless the limitation is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  

The Veteran had a history of recurrent dislocations during service.  Impairment of the humerus involving recurrent dislocations at the scapulohumeral joint of the non-dominant arm warrants a 20 percent rating when there are frequent or infrequent episodes and guarding of movement on all movements or only those at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Impairment of the clavicle or scapula with dislocations or loose movement warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  As there is no clinical evidence of ankylosis of the shoulder, Diagnostic Code 5200 is not applicable in this case.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The history of recurrent dislocations and corrective surgery of the left shoulder is summarized in the section for service connection for the right shoulder above.  In April 1969, surgery was successful in correcting the recurrent dislocations and restored range of motion to within 30 degrees of full forward flexion and 20 degrees of full abduction.  In October 1969, the RO granted service connection for residuals of the in-service surgical repair including a scar and assigned a noncompensable rating for the scar, effective July 1969, the day following discharge from active service.  In September 1979, the RO granted an increased rating of 10 percent in part based on an August 1979 VA examination that showed range of flexion and abduction slightly above the shoulder level with  pain on motion but with symmetry to the opposite shoulder, no muscle atrophy, and strong left hand grip.   

As noted in the section for the right shoulder above, the Veteran reported that he sustained a fall from a truck in 2000 and in other unspecified injuries in 2001, 2002, and 2005.  In November 2006, a VA physician noted the results of a magnetic resonance image of the left shoulder obtained in July 2006 that showed damage to the rotator cuff, supraspinatus tendon and migration of the humeral head, the latter found to be the result of the corrective surgery.   Range of flexion and abduction were slightly less than shoulder level with increased pain, crepitus and audible popping. The shoulder musculature was smaller than on the right.  The Veteran reported driving a truck primarily with his right arm.  In April 2007, the RO granted an increased rating of 20 percent under Diagnostic Code 5203 for impairment of the clavicle or scapula, effective the date of the Veteran's claim for an increased rating.

In March 2009, SSA granted disability benefits in part because of bilateral shoulder disabilities. 

The RO received the Veteran's current claim for an increased rating in August 2009.   

During an October 2009 VA examination, the examiner noted the Veteran's report of the nature of the left shoulder injury on an obstacle course during recruit training, the subsequent recurrent dislocations, and corrective surgery in 1968.  Although he stated that he had been receiving private treatment with injections, he did not mention the fall on ice in January 2008.  He reported constant moderate aching pain with increases to severe with activity or when sleeping on the shoulder three to four times per week.  He reported using narcotic medication for pain.  He reported no further episodes of dislocation but the arm hung when he tried to move it.  On examination, the physician noted that weight bearing joints were not affected.  The shoulder was tender and painful at rest.  Flexion and abduction were zero to 110 degrees with pain on active motion only (passive motion not measured) but no additional loss of function on repetition.  As noted above, the opposite side joint was also damaged.  A concurrent X-ray showed arthritic changes at the AC joint and a high position of the humeral head which could indicate a rotator cuff injury.  Tendon anchors were stable.   The physician found that the disability imposed moderate limitations on all activities including driving but severe limitation on household chores.  Notably, the examiner indicated that there were no episodes of dislocation or subluxation.  

VA outpatient treatment records from October 2009 to May 2011 show treatment with periodic corticosteroid injections every two to three months. 

During the May 2011 VA examination, the examiner noted the history of injury and surgical repair of the left shoulder in service and the periodic injections administered in the past year.  The Veteran reported continued pain, weakness, stiffness, and instability with weekly severe flare-ups lasting hours but no recurrent dislocations.   The flare-ups were precipitated by sleeping on the shoulder at night.  He reported that he could no longer drive a truck after a right shoulder injury  several years earlier.  His left shoulder would also interfere with lifting, carrying, and reaching overhead as was required by his job.  Range of active flexion was zero to 70 degrees and abduction zero to 65 degrees with pain but no additional loss of function on repetition.  Passive range of motion was not measured.  A concurrent magnetic resonance image showed full thickness tear and retraction of the supraspinatus tendon, mild muscle atrophy, a large subchondral cyst on the humeral head, and moderate degenerative changes at the AC joint clinically correlated to impingement.  The physician found that the disability prevented performing household chores and had moderate effects on most other activity including driving.   Notably, the examiner indicated that there were no episodes of dislocation or subluxation.  

During the December 2012 Board hearing, the Veteran testified that his left shoulder disability had become more severe and that he must guard the use of the left shoulder to avoid repeat dislocations. 

In June 2014, the Board remanded the claim, in part, to obtain a current examination and assessment including range of motion, pain, effects of medication, episodes of subluxation, and mal- or non-union or loose movement of the joints, and impairment of the Veterans occupation and daily activities. 

During a July 2014 VA examination, the examiner noted a review of the claims file and acknowledged the previous diagnoses associated with the left shoulder.  The Veteran reported that he had additional difficulty during cold weather which required holding his arms close to his sides, increased medication, and use of a heating pad.  The examiner reported that there was a history of recurrent dislocations of the left shoulder and described the frequency of such dislocations as "infrequent episodes."  On examination range of active flexion was zero to 90 degrees and abduction zero to 120 degrees with pain.  Additional loss of function on repetition could not be measured due to pain.  Passive range of motion was not measured.  The physician explained that without observing repetitive motion or activity during flare-ups it is not medically possible to objectively state to what degree there might be additional loss of motion or function.  The physician noted atrophy of left arm muscles due to disuse but muscle strength testing was normal.  Clinical tests were positive for impingement, supraspinatus tendinopathy or tear, and AC joint pathology.   The surgical scar was small and not painful.  A magnetic resonance image obtained in November 2013 showed apparent rupture of the long head biceps tendon, large rotator cuff tear, muscular atrophy, and tendinopathy.  The physician noted that the disability impacted the Veteran's ability to work together with non-service-connected residuals of prostate cancer, back, and right shoulder disorders.  

The Board finds that a rating in excess of 20 percent for left shoulder rotator cuff disability based on limitation of motion is not warranted.  Initially, the Board notes that the Veteran is competent to report his observable symptoms such as inability to lift, guarding, pain, weakness, and stiffness and his reports are credible because they were accepted by his clinicians and examiners.  Furthermore, the Board finds that the examinations in 2009, 2011, and 2014 are adequate because they are based on knowledge of the history, consideration of the Veteran's lay statements, and a clinical examination with observations applicable to the rating criteria.  The Board acknowledges that ranges of passive motion were not measured or noted as required by 38 C.F.R. § 4.59.  However, in this case the error is not prejudicial to the Veteran because a range of motion assisted by an examiner would likely be greater than that shown by active motion, particularly in the Veteran's case with notable muscle atrophy.  Moreover, to meet the criteria for a 30 percent rating, the range of flexion and abduction would have to be 25 degrees of the side, much less than at or near the shoulder level demonstrated during all examinations.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5201 is not warranted because the range of flexion and abduction is greater than 25 degrees from the side.  Clinical observations associate this limitation of motion with pain, impingement, and degenerative AC joint disease.  

However, a separate 20 percent rating, but not higher, is warranted from July 2, 2014 under Diagnostic Code 5202 for recurrent subluxations.  This is due to the evidence of infrequent episodes of dislocation with guarding of arm movements noted during the July 2, 2014 VA examination.  Significantly, both the October 2009 and May 2011 VA examinations were negative for episodes of dislocation or subluxation.  Furthermore, while the Veteran reported during the December 2012 Board hearing that he guarded the use of the arm to prevent dislocations, the July 2014 examination was the earliest time when he reported episodes of dislocation which was accepted without challenge by the examiner as clinically consistent with his observations and imaging studies.  Although there is competent evidence of a higher position of the humeral head at an earlier time caused by the corrective surgery, the Veteran did not have episodes of dislocations until he credibly reported infrequent dislocation episodes and a VA examiner accepted the report in the July 2, 2014 examination.  A higher rating even for frequent dislocations is not warranted for the non-dominant shoulder. 

With regard to the possibility of a separate compensable rating for muscle atrophy pursuant to 38 C.F.R. § 4.73, the Board notes that the Veteran's muscle atrophy was described as "mild" in a July 2006 magnetic resonance imaging (MRI) scan noted in the May 2011 VA examination report and in a November 2013 MRI noted in the July 2014 VA examination report.  Furthermore, the Veteran was found to have normal muscle strength upon abduction and forward flexion of the left shoulder in July 2014.  In order to warrant a compensable rating funder 38 C.F.R. § 4.73 for muscle injuries of the shoulder girdle and arm, there must be at least "moderate" disability.  As the Veteran's muscle atrophy has been found to be of a "mild" and not "moderate" severity, a separate compensable rating is not warranted.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left shoulder disability has had on his activities of work and daily living.  The Veteran specifically complained that his ability to work as a truck driver is affected by the difficulty he has with overhead activity and with driving with one arm and loading and unloading the truck.  All aspects of this disability are adequately encompassed in the assigned schedular rating including symptoms of pain, weakness, guarding, and limitation of motion of the non-dominant arm and infrequent dislocations.  As such, there is no basis for extra-schedular referral in this case.   See Thun, 22 Vet. App. at 114-15.

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional left shoulder impairment that has not been attributed to a specific service-connected disability, and the ratings for his other service-connected bilateral hearing loss and tinnitus disorders are not on appeal nor do they affect the function of the left shoulder.    

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As above, the Veteran was awarded SSA disability benefits in part because of the left shoulder disability but also because of non-service-connected right shoulder and lumbar spine disabilities.  The Veteran reported that he was no longer able to work at his occupation as a truck driver since a serious fall in January 2008 in which he injured his right shoulder and back.  Even though these disabilities combined with the service-connected left shoulder led to his retirement, the Board finds that the issue of unemployability solely because of the left shoulder was not raised by the Veteran or the record.  The Veteran experienced recurrent dislocations of the left shoulder during service but was able to continue military duties as a truck driver.  He was able to work as a welder and truck driver after service and stopped work after the 2008 fall.  Although he has limitation of function of the left shoulder, he has not contended nor does the record show that he is unable to perform occupational duties other than those requiring overhead work, driving a large vehicle, or loading and unloading cargo considering only the impairment imposed by the left shoulder and not the right shoulder or lumbar spine.  
   
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right shoulder disorder to include as secondary to service-connected left shoulder rotator cuff disability is denied. 

Service connection for degenerative disc disease of the lumbar spine is denied. 

A rating in excess of 20 percent for a left shoulder rotator cuff disability based on limitation of motion is denied. 

A separate rating of 20 percent, but no higher, for infrequent dislocations of the left shoulder effective July 2, 2014 is granted



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


